Citation Nr: 0948974	
Decision Date: 12/30/09    Archive Date: 01/13/10	

DOCKET NO.  00- 04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to June 1964.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of October 1999 and December 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

In a decision of June 2007, the Board denied entitlement to 
service connection for a bilateral knee disorder, as well as 
for disorders of the cervical and lumbar spine.  The decision 
denying entitlement to service connection for the Veteran's 
bilateral knee disability and disorder of the cervical spine 
was subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, in an August 2008 
Order, vacated the Board's June 2007 decision regarding those 
two disabilities, and, in so doing, remanded the case to the 
Board for action consistent with instructions contained in a 
July 2008 Joint Motion.  The case is now, once more, before 
the Board for appellate review.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's claimed 
bilateral knee and cervical spine disabilities.  In that 
regard, pertinent evidence of record is to the effect that, 
on May 10, 1964, while in service, the Veteran was involved 
in a motor vehicle accident, as a result of which he suffered 
a loss of consciousness.  When seen in the emergency room, 
the Veteran complained of severe facial pain, as well as a 
frontal headache.  Physical examination revealed evidence of 
marked bilateral facial edema, which was slightly worse on 
the right than the left.  Also noted was bilateral 
periorbital ecchymosis, slightly worse on the right than the 
left.  The Veteran's right zygoma was slightly depressed, 
with a definite discrepancy in the right infraorbital margin.  
On palpation, there was marked tenderness over both malar 
eminences, while pressure to the maxilla showed evidence of 
bilateral hypermobility, as well as a definite malocclusion 
of the Veteran's dentition.  Significantly, the remainder of 
the examination was within normal limits, with the Veteran 
making no mention of any difficulties with his neck or knees. 

The earliest clinical indication of the potential presence of 
chronic knee or cervical spine disabilities is revealed by VA 
and private medical records dated in the 1990's, more than 25 
years following the Veteran's discharge from service.  
Notwithstanding that fact, a VA examiner, following an 
examination in 2001, was of the opinion that the Veteran's 
cervical spine disability was, in fact, the result of his 
1964 motor vehicle accident.  

The Board notes that, following a subsequent VA orthopedic 
examination in April 2004, a different VA examiner was of the 
opinion that the Veteran's cervical spine degeneration was 
not the result of his inservice automobile accident, but 
rather a normal manifestation of "the aging process."  That 
same examiner was of the opinion that the Veteran's bilateral 
knee disability, specifically, degenerative arthritis, was 
also unrelated to his inservice motor vehicle accident.  
Significantly, in the opinion of the examining physician, the 
Veteran's bilateral knee medial compartment degenerative 
joint disease was "secondary to his weight and the actual 
progression of his arthritis, which had been aggravated by 
his weight gain."  

As noted in the aforementioned July 2008 Joint Motion, the 
basis for vacating the Board's June 2007 decision was the 
Board's failure to take into account and/or consider a June 
2, 2000 letter from a Dr. Etienne Brown, stating that, in his 
opinion, it was "at least as likely as not that (the 
Veteran's) traumatic arthritis and herniated disc of the 
spine can be associated with his accident while in service."  
However, a review of that entire letter raises some question 
as to whether Dr. Brown's statement was based in large part 
on history provided him by the Veteran, as opposed to a 
review of pertinent medical evidence and/or an actual 
examination of the Veteran.  Moreover, based on a review of 
that letter, it is unclear whether Dr. Brown is referring to 
traumatic arthritis and a herniated disc of the cervical 
spine, as opposed to pathology of the lumbosacral spine, an 
issue which is clearly not currently before the Board.  Dr. 
Brown also provided a similar opinion regarding the Veteran's 
"traumatic" arthritis of the knees and its relationship to 
the accident in service.

Finally, while the Board makes no statement as to whether the 
RO should allow the benefits sought by the Veteran, in the 
event that the RO does not do so and the matter is returned 
to the Board it is likely that the undersigned Veterans Law 
Judge will no longer be employed by the Board.  The law 
requires that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2009).  Therefore, if the RO does not allow all 
benefits sought in full, the RO should send the Veteran and 
his representative a letter offering the Veteran an 
opportunity to testify at another hearing consistent with 
38 C.F.R. § 20.717.  

Based on the aforementioned, the Board is of the opinion that 
additional development is necessary prior to a final 
adjudication of the Veteran's current claims for service 
connection.  Accordingly, the case is REMANDED to the RO/AMC 
for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
April 2004, the date of the most recent VA 
examination of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included in 
the claims file.  In addition, the Veteran and 
his representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded an 
additional VA orthopedic examination, to be 
conducted, if feasible, by a physician who has 
not heretofore seen or examined the Veteran, 
in order to more accurately determine the 
exact nature and etiology of his current 
bilateral knee disorder and disability of the 
cervical spine.  The RO is advised that the 
Veteran must be given adequate notice of the 
date and place of any requested 
examination(s).  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause may have an 
adverse effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings should 
be reported in detail, and all appropriate 
studies should be performed.  

Following completion of the orthopedic 
examination, the examiner should specifically 
comment as to whether the Veteran's bilateral 
knee and cervical spine disabilities are as 
likely as not the result of his inservice 
motor vehicle accident in May 1964.  In 
rendering that opinion, the examiner should 
take into account the fact that the earliest 
evidence of either cervical spine or bilateral 
knee disabilities is at a point in time many 
years following the Veteran's discharge from 
service, and that opinions have been offered 
both pro and con regarding the relationship 
between those disabilities and the Veteran's 
inservice motor vehicle accident.  Finally, 
the examiner should specifically consider the 
June 2000 statement of the Veteran's private 
physician to the effect that the Veteran's 
"traumatic" arthritis and herniated disc of 
the spine and "traumatic" arthritis of the 
knees can be associated with his accident 
while in service.  

All of the aforementioned information and 
opinions, when obtained, should be made a part 
of the Veteran's claims folder.  Moreover, a 
complete rationale for any opinion offered 
must be provided.  

The claims folder including a copy of this 
REMAND must be made available to and reviewed 
by the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review has taken place 
must be included in the examination report.  

3.  After ensuring compliance with the 
above, readjudicate the Veteran's claims on 
appeal.  If any benefit sought is not 
granted in full carry out the following 
actions:  

(i)  Provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time to 
respond thereto.  

(ii)  Send the Veteran and his 
representative a letter which contains the 
following information:  

This concerns your Board Veterans' Appeals 
(Board) hearing held in Seattle, 
Washington in May 2000.  We regret to 
advise you that the Veterans Law Judge who 
conducted that hearing is no longer with 
the Board.  The law requires that the 
Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision 
made on that appeal.  38 U.S.C. § 7107(c); 
38 C.F.R. § 20.707.  

Although the Board can make a decision on 
the appellate record as it is, you are 
offered the opportunity to testify at 
another hearing.  38 C.F.R. § 20.717.  As 
you have previously been informed, the 
Department of Veterans Affairs (VA) cannot 
pay any expenses you may incur related to 
a hearing.  Please inform the RO within 30 
days if you do or do not wish to appear at 
a hearing before another Veterans Law 
Judge.  If you wish to appear at another 
hearing, please inform the RO which one of 
the following hearings you would like: (1) 
a hearing before a Veterans Law Judge of 
the Board in Washington, DC.; (2) a 
hearing before a Veterans Law Judge of the 
Board at your local regional office; or 
(3) a hearing before a Veterans Law Judge 
of the Board via video conference at your 
local regional office.  

If you do not respond within 30 days from 
the date of this letter, it will be 
assumed that you do not want another 
hearing and VA will proceed accordingly.  

The RO should then proceed in accordance 
with the Veteran's response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



